Circuit Court for Queen Anne's County   IN THE COURT OF APPEALS OF MARYLAND
Case No. 17-K-11-007752




                                                            No. 111


                                                  September Term, 2013



                                                   ADE YEMI SCOTT


                                                              v.


                                                    STATE OF MARYLAND




                                            Barbera, C.J.
                                            Harrell
                                            Battaglia
                                            Greene
                                            Adkins
                                            McDonald,


                                                                      JJ.




                                                   PER CURIAM ORDER




                                            Filed: May 15, 2014
ADE YEMI SCOTT                                    *   IN THE

                                                  *   COURT OF APPEALS

                 v.                               *   OF MARYLAND

                                                  *   No. 111

STATE OF MARYLAND                                 *   September Term, 2013



                            PER CURIAM ORDER


          The Court having considered and granted the petition for writ of certiorari in the above

entitled case, it is this 15th day of May, 2014

          ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special

Appeals be, and it is hereby, vacated and the case is remanded to that Court for further consideration

in light of Nalls v. State, ____ Md. ____, ____ A.3d ____ (No. 54, September Term, 2013 filed

April 23, 2014); Melvin v. State, ____ Md. ____, ____ A.3d ____ (No. 95, September Term, 2013

filed April 23, 2014); Szwed v. State, ____ Md. ____, ____ A.3d ____ (No. 61, September Term,

2013 filed April 23, 2014); and Morgan v. State, ____ Md. ____, ____ A.3d ____ (No. 71,

September Term, 2013 filed April 23, 2014). Costs in the Court of Special Appeals to abide the

result.




                                                         /s/ Mary Ellen Barbera
                                                                 Chief Judge